Citation Nr: 1046642	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-02 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a nasal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In October 2010, the Veteran testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge (VLJ) at the RO.  
A transcript of the hearing has been associated with the claims 
file.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For the reasons discussed below, the appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, additional development 
must be completed in order to adjudicate the Veteran's claim.  At 
the outset, the Board notes that the issue on appeal has been 
recharacterized to more appropriately reflect the Veteran's 
assertions.

In this case, the Veteran contends that his current nasal 
disorder is related to nasal pathology for which he was treated 
for in service.  At the recent hearing before the undersigned, 
the Veteran testified that he began to experience painful sinus 
problems in service and that he was treated for this 
symptomatology on several occasions during active duty.  He also 
noted that X-rays were taken.  He stated that the problems did 
not resolve and that he has continued to seek treatment for 
painful sinuses since service discharge. 

A service treatment record dated in February 1953 shows treatment 
for a headache and cold symptoms with tenderness in the sinuses 
for one week.  X-rays were ordered.  A March 1954 sinus X-ray 
report shows hypoplastic frontal sinuses with slight thickening 
of the mucous membrane of the maxillary sinuses and slight 
clouding of the anterior ethmoid cells.  

VA treatment records from 1999 to 2005 show continued treatment 
for a nasal disorder, to include sinusitis, a septal deformity, a 
septal spur, and chronic allergic rhinitis.  At the October 2010 
hearing, the Veteran testified that his current symptoms include 
pain, drainage, swelling, and crusting of his sinuses.

Also at the recent hearing, the Veteran testified that he sought 
private medical treatment for a nasal disorder from the time of 
service discharge until approximately 1972.  Thereafter, he was 
treated primarily at VA Medical Centers, to include the Orange, 
New Jersey VAMC in the 1960s and at the Augusta, Georgia VAMC 
since the early to mid 1990s.  The Board notes that the private 
and VA treatment records referenced above have not been obtained 
and associated with the claims file.  Therefore, a remand of the 
Veteran's appeal is necessary to accord the RO/AMC an opportunity 
to obtain these, and any other outstanding, treatment records 
which are pertinent to the Veteran's claim.

Additionally, the Board notes that no medical opinion has been 
offered in this case and that therefore a VA examination is in 
order.  VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is necessary 
to make a decision on the claim.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) establishes 
that the claimant suffered an event, injury or disease in 
service; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service or with another service-connected disability, 
but (D) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2010).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  "Symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology."  Savage v. Gober, 10 
Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

Based on the evidence above, including the pertinent in-service 
and post-service findings as well as the Veteran's testimony of 
continued nasal symptomatology since service, the Board finds 
that a VA examination is necessary to determine the Veteran's 
complete disability picture and to determine whether his current 
symptoms are related to service.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) 
[a medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  As this case presents 
certain medical questions which cannot be answered by the Board, 
a VA examination must be conducted.  See Colvin v. Derwinski, 1 
Vet. App. 191, 175 (1999) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  No nexus opinion has been provided regarding the 
etiology of the Veteran's nasal disorder, and the Veteran was not 
afforded a VA examination in connection with his claim.  Thus, a 
VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4); see 
also Colvin, supra.

In light of the discussion above and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO should take appropriate steps 
to obtain any outstanding treatment records 
which are pertinent to the Veteran's claim.  
The Board is particularly interested in 
records of relevant private treatment that 
the Veteran may have received between 1954 to 
1972 and of pertinent VA treatment that he 
may have received at the VAMC in Orange, NJ 
in the 1960s and at the VAMC in Augusta, GA 
VAMC since the early to mid 1990s.  Once the 
records are obtained, they should be 
associated with the claims file.  If the 
records are unavailable, that fact should be 
noted in the claims file.  

2.  Thereafter, the Veteran should be 
scheduled for a VA examination to determine 
the nature and etiology of any nasal disorder 
that he may have.  The Veteran's claims 
folder must be provided to the VA examiner to 
review in conjunction with the examination, 
and the examination report should state that 
the claims folder has been reviewed.  All 
relevant testing should be completed.  

All pertinent pathology should be noted in the 
examination report.  For any nasal disorder 
diagnosed on examination, the examiner should 
express an opinion as to whether it is "more 
likely than not" (meaning likelihood greater 
than 50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less likely 
than not" or "unlikely" (meaning that there is 
less than 50% likelihood) that such disability 
occurred during, or is otherwise etiologically 
related to, the Veteran's active service.  In 
answering this question, the examiner should 
address the service treatment records 
reflecting pertinent medical care in service.  

The term "at least as likely as not" does not 
mean "within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically sound 
to find in favor of that conclusion as it is to 
find against it.

The examiner should provide a thorough and 
complete rationale for all opinions provided in 
the examination report.  

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  If feasible, a copy of all 
notifications should be associated with the 
claims folder.  The Veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  Following completion of the foregoing, the 
RO/AMC must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the RO should determine whether 
the examiner has responded to all questions 
posed.  If not, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2010).

5.  Then, the RO/AMC should re-adjudicate the 
issue of entitlement to service connection 
for a nasal disorder.  If the decision 
remains in any way adverse to the Veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to this 
issue as well as a summary of the evidence of 
record.  An appropriate period of time should 
be allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


